DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 23 August 2021 wherein: claims 15-16 are canceled; claims 1-14 and 17-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 6), filed 23 August 2021, with respect to claims 15-16 have been fully considered and are persuasive. Claims 15-16 were the only remaining rejected claims and have been cancelled.  The rejection of 21 June 2021 has been withdrawn.

Allowable Subject Matter
Claim(s) 1-14 and 17-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest utilizing the generated model of the imaged surface of the calibration phantom to identify the relative location of the center of the calibration phantom and the camera 
Meir (US 2016/0129283) discloses a method of determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room though which a treatment apparatus is arranged to direct radiation (Abstract), the method comprising: locating a calibration phantom with its center located approximately at the isocenter of a treatment room (par. [0051]), wherein in plan-view the surface of the calibration phantom closest to an image capture device is inclined approximately 45° relative to the camera plane of the image capture device (see stereoscopic camera system 10 in fig. 1); obtaining an image of the calibration phantom using the image capture device (par. [0052]); processing an obtained image to generate a model of the imaged surface of the calibration phantom (par. [0059], [0061]).
Scheib (US 2015/0085993) discloses a calibration phantom for determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room through which a treatment apparatus is arranged to direct radiation (see phantom assembly 100 in fig. 1 and par. [0037]), the calibration phantom comprising a calibration cube (fig. 1 and par. [0042]), the markings bisecting the cube (e.g., cross-hair alignment markings 10 in fig. 1; see also par. [0048]).


Regarding claims 2-14 and 17-20, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884